DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/31/2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy filed on 07/17/2018.

Response to Arguments
Applicant's arguments filed 03/03/2022 have been fully considered. 
Applicant argues (pp 6-8) that the amendments to the claims overcome the previous 112b rejections.  In response to the argument, Examiner respectfully agrees in-part.  The term “communicatively close” is still rejected under 112b.  The newly amended limitation in Claims 7, 13 “which is along the network path between the data forwarding device of the first network device and a network control system providing the configuration profile,” raises additional 112b issues.  However, once those issues are resolved, that newly added limitation will render the term communicatively close unnecessary.  Examiner recommends removal of the term “communicatively close”.
Applicant argues (pp 6-8) that the amendments to the claims overcome the prior art of record.  In response to the argument, Examiner respectfully agrees.  However, once the 112b issues are resolved, further search and consideration of the claims will be necessary to determine allowability.  
Claim 15 is also being rejected under 112b for improper invocation of 112f.  Please see the 112b rejections below.

Examiner’s Comment
Examiner attempted to contact an Attorney of record during the week of 7/8-7/14 in order to discuss the 112 issues (see below) in order to forward prosecution.  Examiner was unable to reach an Attorney of record, but did however leave a voicemail.

Claim Rejections - 35 USC § 112
112b:

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Regarding Claim 1:
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting an essential step, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps is:  the determining of a configuration profile.  Claim 1 recites the step of determining if a configuration profile is required (lines 4-9).  The next recited step (lines 10-11) is “a memory for storing a configuration profile comprising configuration commands for the network component”.  This renders the claim unclear because there is no step for determining the configuration profile.  It is unclear how a configuration profile can be stored, if it is not yet determined (generated/created).  
This missing step can be seen in Independent Claim 7 and Independent Claim 13.
Claim 7:  “the processor further configured to determine the configuration profile comprising configuration commands and optional reboot time for the at least first network component” (lines 9-11)
Claim 13: “determining a configuration profile for the at least first network component comprising configuration commands and optional reboot time of the at least first network components, and wherein the configuration profile is set up in accordance with an application plan comprising one or more application scenes, the one or more application scenes defining operation schedules and interaction information of application components within the application control network” (lines 9-13)

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim recites “a memory for storing a configuration profile comprising configuration commands for the network component” in lines 10-11.  This renders the claim unclear because as it is currently recited, it can be read as:
“a memory for storing a configuration profile, wherein the configuration profile comprises configuration commands for the network component” or 
“a memory for storing a configuration profile and a memory for storing configuration commands for the network component”.
  
Regarding Claim 7:
Claim 7 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  This renders the claim unclear because the term "communicatively close" in Claim 7 line 15, is a relative term which renders the claim indefinite.  The term "communicatively close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites “and after the first network component has been rebooted, a transmitter to transmit the configuration profile to a second network component communicatively close, which is along the network path between the data forwarding device of the first network device and a network control system providing the configuration profile” in lines 14-17.   This renders the claim unclear because the term “which” by itself does not convey to which element it is referring.  
For example, for clarity, should the claim read:
 “and after the first network component has been rebooted, a transmitter to transmit the configuration profile to a second network component communicatively close, wherein the transmitter is along the network path between the data forwarding device of the first network device and a network control system providing the configuration profile” or 
“and after the first network component has been rebooted, a transmitter to transmit the configuration profile to a second network component communicatively close, wherein the first network component is along the network path between the data forwarding device of the first network device and a network control system providing the configuration profile” or 
“and after the first network component has been rebooted, a transmitter to transmit the configuration profile to a second network component communicatively close, wherein the second network component is along the network path between the data forwarding device of the first network device and a network control system providing the configuration profile”?

Claim 7 recites the limitation "the network path" in line 15-16.  There is insufficient antecedent basis for this limitation in the claim.  This renders the claim unclear because the claim does not recite “a network path” in any of the preceding limitations.  

Claim 7 recites the limitation "the data forwarding device of the first network device" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  This renders the claim unclear because the claim recites “a first network component connected to a first data port of a first data forwarding device of the application control network” in a preceding limitation (lines 2-3).  The claim does not recite “a data forwarding device of the first network device” in any of the preceding limitations.

Claim 7 recites the limitation "the data forwarding device of the first network device" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  This renders the claim unclear because the claim does not recite “a first network device” in any of the preceding limitations.  It is unclear if the “the first network device” should read “the first network component” or “a first network device”.

Regarding Claim 13:
Claim 13 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  This renders the claim unclear because the term "communicatively close" in Claim 13 line 15, is a relative term which renders the claim indefinite.  The term "communicatively close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites “and after the at least first network component has been rebooted, a transmitter to transmit the configuration profile to a second network component communicatively close, which is along the network path between the data forwarding device of the first network device and a network control system providing the configuration profile” in lines 14-17.   This renders the claim unclear because the term “which” by itself does not convey to which element it is referring.  
For example for clarity, should the claim read:
“and after the first network component has been rebooted, transmitting the configuration profile to a second network component communicatively close, wherein the first network component is along the network path between the data forwarding device of the first network device and a network control system providing the configuration profile” or
“and after the first network component has been rebooted, transmitting the configuration profile to a second network component communicatively close, wherein the second network component is along the network path between the data forwarding device of the first network device and a network control system providing the configuration profile”?

Claim 13 recites the limitation "the network path" in line 15.  There is insufficient antecedent basis for this limitation in the claim.  This renders the claim unclear because the claim does not recite “a network path” in any of the preceding limitations.  

Claim 13 recites the limitation "the data forwarding device of the first network device" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  This renders the claim unclear because the claim does not recite “a data forwarding device of the first network device” in any of the preceding limitations.

Claim 13 recites the limitation "the data forwarding device of the first network device" in line 16.  There is insufficient antecedent basis for this limitation in the claim.  This renders the claim unclear because the claim does not recite “a first network device” in any of the preceding limitations.  It is unclear if the “the first network device” should read “the first network component” or “a first network device”.

Regarding Claim 15:
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  

Claim 15 recites “A memory storing a computer program for controlling application components in an application control network comprising at least a first network component connected to a first data port of a second network component of the application control network, the computer program being executable in a processing unit, the computer program comprising program code means for causing the processing unit to carry out a method as defined in claim 13 when the computer program is executed in the processing unit.”.  
This renders the claim unclear because this is an improper invocation of 112f.  The term “means for” invokes structure from the specification into the claim.  However, program code cannot contain structure, only instructions or a method.  
Further, a processing unit does not provide structure.  A processing unit cannot be equated to a processor as it is a “unit” that does processing.  
Examiner recommends removal of the phrase “means for” in the claim language and replacement of “processing unit” with microprocessor (see support in the specification, page 15 ln 13) in order to overcome this 112b rejection, improper invocation of 112f.  

Dependent Claims are also rejected as having the same deficiencies as the Claims from which they depend.

Claims Not Rejected With Prior Art
Claims 1-15 are allowable over the prior art.  An updated search was conducted and no prior art was found to read on the Claims.

Conclusion & Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.J.H/Examiner, Art Unit 2454

/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454